DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiners thank applicants for the productive interview. 
With regards to the spec objection, the objection is withdrawn due to the amendment.
With regards to the previous 112b rejections, the rejections are withdrawn due to the amendments.
Applicant’s arguments with respect to claim(s) 1 have been considered but are not persuasive and/or moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The emphasized portions “a first edge . . . ” and “a tab . . . ” are moot due to the updated rejection. To the extent Applicants are arguing the first and second indicators in the third emphasized portion, are from Han as represented by 212 of Fig. 10D’’, Examiner finds it not persuasive. From the specification 212 are referenced as notch indicators (for example in [0043] including “While the indicator 212 is shown as a notch,”) which are being used to determine/reference a stretch or distance. Furthermore they are located on the outer edge of a band, towards the end of the band and are set in pairs with two sets apparently equidistant from the end on opposite “edges”; while the band 202 is recited as “inelastic or low stretch” it is also recited as being nylon ([0041]) which is the same material applicants in the current application recite as being elastic (see claim 29 and [0070] including “the elastic segment 203, 303 of the headband 200, 300 can comprise nylon and/or spandex.”). 


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11-12, 28 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Carpenter (Todd Carpenter et al., US 6338723) hereinafter Car or, in the alternative, under 35 U.S.C. 103 as obvious over Car in view of Hannula (Don Hannula et al., US 9) hereinafter Han.
Regarding claim 1, an interpretation of a band configured to apply a force to a physiological sensor on a portion of a user's body, the band comprising: 
an elastic segment (elastic band 61 Figs. 22-23, Col 11:31-41 see also Figs. 24-28) having a first end, a second end opposite the first end, a length extending between the first and second ends, a first edge extending along the length, and a second edge opposite the first edge and extending along the length (Figs. 22-23 see also Figs. 24-26; the band 61 has a first end and a second end, 62/63, with edges extending between them), wherein a first portion of the elastic segment is configured to be secured to a second portion of the elastic segment to form a closed loop (Figs. 22-23, Col 19:31-50 including “The position of the edge or other specified portion of the free end 63 of the band 61 (and thus the marking it reaches) is a measure of the stretch of the band 61 and thus the tension it experiences.” see also Figs. 24-28, Explanation of Engineering Principles Col 26:12-Col 27:51) configured to at least partially secure 
a tab connected to and extending outward from the first portion of the elastic segment (63/64 Figs. 22-23 the portion which is portion shaped differently and 72/73 Fig. 24 the portion to the right of the vertical lines) and configured to secure to the second portion of the elastic segment to form said closed loop when in use (tab portion is located on Free end 63 which on the interior side includes hook material, 72/73 Fig. 24 the portion to the right of the vertical lines; Examiner notes that while 64 is recited on the free end in the specification in the image it is not indicated as being on what is defined as the tab portion however this concept is also disclosed by Fig. 24 thus regardless of the interpretation of 64, Car anticipates the element); and 
a first indicator and a second indicator (figs. 22-23 and annotated versions including different pressures for each diameter), the first and second indicators spaced apart from one another and formed along the first edge of the elastic segment (figs. 22-23 see spacing between different pressures for the same diameter), wherein the first indicator is positioned closer to the first end than the second indicator (figs. 22-23 see spacing between different pressures for the same diameter; The lower pressure is closer to closer to the base end that a higher pressure for the same diameter), wherein the first and second indicators are positioned closer to the first end than to the second end (Figs. 22-23 and 24-25 both at least show two indicators closer to one end than the other; furthermore, 23 and 25 both appear to show all of the indicators closer to one end than the other), and wherein a position of the second end of the elastic segment relative to the first and second indicators when said closed loop is formed provide an 


    PNG
    media_image1.png
    482
    703
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    265
    767
    media_image2.png
    Greyscale

Annotated Figs. 22-24

While Examiner maintains the Car reference recites the elements it is applied for above. 

In the same field of endeavor (medical devices), Han teaches a band configured to at least partially secure the physiological sensor to the portion of the user's body when in use ([0027]-[0028]); wherein the first and second indicators are positioned closer to the first end than to the second end (Figs. 10A, 10D’, 10D’’; As can be seen on 10D’’ the notches are near the end of the band 202 for a broader view of context for 202 see 10A). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the elastic band with printed pressures of Car to include indications based on cuts as recited by Han as it provides a way to monitor the stretch/tension of the band when holding a sensor ([0029], [0043]). Furthermore, combining/substituting the written pressures on the elastic belt of Car with notches/cuts as recited by Han to indicate pressure would be merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; the predictable result being an indication of the tension/stretch.

 Regarding claim 11, an interpretation of Car further discloses wherein the first and second indicators are spaced apart from one another by a spacing such that extension of the elastic segment by an amount equal to the spacing results in a tensioning force between 0.10 lbf to 0.30 lbf (Figs. 22-23, Col 11:31-41 see also Figs. 24-28; Per figs. 22/23 the pressure change between two indicators for the same distance is 10 mmHg, converting 10mmHg to lbf/sq inch = 0.19 which is within the recited pressure).



 Regarding claim 28, an interpretation of Car further discloses wherein said elastic segment comprises a homogenous material composition along an entirety of said length (Figs. 22-23, Col 11:31-41 see also Figs. 24-28).


Claim Rejections - 35 USC § 103
Claim 29 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Car with evidentiary support from Nam (Nam Liong Global, Elastic Loop Tape, https://www.namliong.com.tw/en/product/elastic-loop.html, viewed on 12/18/21) or, in the alternative, under 35 U.S.C. 103 as obvious over Car in view of Han with evidentiary support from Han.

Regarding claim 29, an interpretation of Car further discloses wherein said homogenous composition comprises spandex and nylon (Figs. 22-23, Col 19:11-41 including “The band 61 preferably is made of an elastic loop material” see also Figs. 24-28; Examiner notes elastic loop tape as evidenced by Nam is made of “Nylon, Polyester and Spandex”).


Claim Rejections - 35 USC § 103
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Car or, in the alternative, under 35 U.S.C. 103 as obvious over Car in view of Han.
 Regarding claim 10, an interpretation of Car discloses the above in claim 1, an interpretation of Car may not explicitly disclose wherein the first and second indicators are spaced apart from one another by a spacing, and wherein the spacing is between 1% and 5% of the[[a]] length of the elastic segment.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to space the indicators between 1% and 5% of the band length because Applicant has not disclosed that spacing the indicators between 1% and 5% of the band length provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the indicator spacing as recite/shown in Car, and applicant' s invention, to perform equally well with either the spacing taught by Car or the claimed spacing because both spacing’s would perform the same function of providing a distance between indicators which indicate an amount of tension provided equally well.
Therefore, it would have been prima facie obvious to modify Car to obtain the invention as specified in claim 10 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Car.


Claim Rejections - 35 USC § 103
Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Car in view of Eikman (Edward Eikman et al., US 20130304113) hereinafter Eik
Regarding claim 5, an interpretation of Car discloses the above including indicators of the amount of stretch (Figs. 22-23, Col 19:31-50 including “The position of the edge or other specified portion of the free end 63 of the band 61 (and thus the marking it reaches) is a measure of the stretch of the band 61 and thus the tension it experiences.” see also Figs. 24-28, Explanation of Engineering Principles Col 26:12-Col 27:51). An interpretation of Car may not explicitly disclose wherein the indicators comprise a notch.
However, in the same field of endeavor (medical devices), Eik teaches wherein the indicators comprise a notch ([0037] including “The increase in tension throughout the process can be clearly measured by comparing the indicia 38 along the strap portion 22 against the cut 42 or 40.”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the elastic belt of Car with written pressures to include indications based on cuts as recited by Eik as it provides clear way of measuring tension ([0037]). Furthermore, combining/substituting the written pressures on the elastic belt of Car with notches/cuts as recited by Eik to indicate pressure would be merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; the predictable result being an indication of the tension.

 Regarding claim 6, an interpretation of the Car in view of Eik discloses an elastic belt with a notches for the indicators as discussed above in claim 5 above. An interpretation of Car may not explicitly disclose wherein the notch comprises a half-circle shape.
However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use a half circle shape because Applicant has not disclosed that half circle  provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected cuts/notches, and applicant' s invention, to perform equally well .

Claim Rejections - 35 USC § 103
Claim 5-9 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Car in view of Han. 
Regarding claim 5, an interpretation of Car discloses the above including indicators of the amount of stretch (Figs. 22-23, Col 19:31-50 including “The position of the edge or other specified portion of the free end 63 of the band 61 (and thus the marking it reaches) is a measure of the stretch of the band 61 and thus the tension it experiences.” see also Figs. 24-28, Explanation of Engineering Principles Col 26:12-Col 27:51). An interpretation of Car may not explicitly disclose wherein the indicators comprise a notch.
However, in the same field of endeavor (medical devices), Han teaches wherein the indicators comprise a notch (212 Fig. 10D’’, [0043] including “While the indicator 212 is shown as a notch, it can be a line, or any other suitable marker.” see also [0041]; Examiner notes that while 202 is recited as “substantially inelastic, or low stretch band 202” in [0041] it is recited as being the same material as applicants claim in the current invention being elastic see Applicants [0070] including “the headband 200, 300 can comprise nylon and/or spandex” and Claim 28 and from Han [0041] including “The inelastic or low stretch band 202 can be made of any type of low-stretch fabric, such as a Nylon, polyester or equivalent materials, including those described above.”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the elastic belt of Car with written pressures to include indications based on cuts as recited by Han as it provides a way to monitor the stretch of the band ([0043]). Furthermore, combining/substituting the written pressures on the elastic belt of Car with 

Regarding claim 6, an interpretation of the Car in view of Han discloses an elastic belt with notches for the indicators as discussed above in claim 5 above. 
An interpretation of Car may not explicitly disclose wherein the notch comprises a half-circle shape.
However, in the same field of endeavor (medical devices), Han teaches wherein the indicators comprise a notch (212 Fig. 10D’’, [0043] including “While the indicator 212 is shown as a notch, it can be a line, or any other suitable marker.” see also [0041]; Examiner notes the discussion in claim 5 about the material); Han [0041] also teaches “While the indicator 212 is shown as a notch, it can be a line, or any other suitable marker.” 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the elastic belt of Car with written pressures to include indications based on cuts as recited by Han as it provides a way to monitor the stretch of the band ([0043]). Furthermore, combining/substituting the written pressures on the elastic belt of Car with notches/cuts as recited by Han to indicate pressure would be merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; the predictable result being an indication of the tension.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to use a half circle shape because Applicant has not disclosed that half circle  provides an advantage, is 

 Regarding claim 7, an interpretation of Car recites the above in claim 1 including indicators of the amount of stretch wherein a position of the second end of the elastic segment relative indicators when said closed loop is formed provides said indication of the stretch of the elastic segment (Figs. 22-23, Col 19:31-50 including “The position of the edge or other specified portion of the free end 63 of the band 61 (and thus the marking it reaches) is a measure of the stretch of the band 61 and thus the tension it experiences.” see also Figs. 24-28, Explanation of Engineering Principles Col 26:12-Col 27:51). 
An interpretation of Car may not explicitly disclose wherein the elastic segment further comprises a third indicator and a fourth indicator, the third and fourth indicators spaced apart from one another and positioned along the second edge of the elastic segment closer to the first end than to the second end, wherein the third indicator is positioned closer to the first end than the fourth indicator, and wherein a position of the second end of the elastic segment relative to the first, second, third, and fourth indicators when said closed loop is formed provides said indication of the stretch of the elastic segment.
However, in the same field of endeavor (medical devices), Han teaches wherein the elastic segment further comprises a third indicator and a fourth indicator (212 Fig. 10D’’, [0043] see also [0041]; there are two notches on either edge, either the two on the bottom edge of 10D’’ or the two on the top edge in 10D’’ are indicators 1 and 2 with the ones on the opposite edge being 3 and 4, with 1 and 3 respectively being those closer to the end of band 202), the third and fourth indicators spaced apart from one another and positioned along the second edge of the elastic segment closer to the first 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the elastic belt of Car with written pressures to include indicators based on cuts as recited by Han as it provides a way to monitor the stretch of the band ([0043]). Furthermore, combining/substituting the written pressures on the elastic belt of Car with notches/cuts as recited by Han to indicate pressure would be merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; the predictable result being an indication of the tension.

	 Regarding claim 8, an interpretation of the modified Car discloses wherein the third indicator is aligned with the first indicator and the fourth indicator is aligned with the second indicator. 
An interpretation of Car may not explicitly disclose wherein the third indicator is aligned with the first indicator and the fourth indicator is aligned with the second indicator.
However, in the same field of endeavor (medical devices), Han teaches wherein the third indicator is aligned with the first indicator and the fourth indicator is aligned with the second indicator (212 Fig. 10D’’, [0043] see also [0041]; there are two notches on either edge, either the two on the bottom edge of 10D’’ or the two on the top edge in 10D’’ are indicators 1 and 2 with the ones on the opposite edge being 3 and 4, with 1 and 3 respectively being the same distance from the end  of the 

    PNG
    media_image3.png
    435
    396
    media_image3.png
    Greyscale

Annotated Fig. 10D’’

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the elastic belt of Car with written pressures to include indicators based on cuts as recited by Han as it provides a way to monitor the stretch of the band ([0043]). Furthermore, combining/substituting the written pressures on the elastic belt of Car with notches/cuts as recited by Han to indicate pressure would be merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; the predictable result being an indication of the tension.


An interpretation of Car may not explicitly disclose wherein the band is a headband and the portion of the user's body is a forehead of the user.
However, in the same field of endeavor (medical devices), Han teaches wherein the band is a headband and the portion of the user's body is a forehead of the user ([0027]-[0028]). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the elastic band with printed pressures of Car to include indications based on cuts as recited by Han as it provides a way to monitor the stretch/tension of the band when holding a sensor ([0029], [0043]). Furthermore, combining/substituting the written pressures on the elastic belt of Car with notches/cuts as recited by Han to indicate pressure would be merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; the predictable result being an indication of the tension/stretch.

Regarding claim 30, an interpretation of Car discloses the above see claim 1. 
An interpretation of Car may not explicitly disclose wherein said elastic segment comprise a width, and wherein each of the first and second indicators comprise a notch having a depth extending inward from said first edge that is less than or equal to 10% of said width of said elastic segment.
However, in the same field of endeavor (medical devices), Han teaches wherein said elastic segment comprise a width, and wherein each of the first and second indicators comprise a notch having a depth extending inward from said first edge that is less than or equal to 10% of said width of said elastic segment (212 Fig. 10D’’, [0043] see also [0041]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2361506 to Chubb, see NF rejection dated 8/9/21; US 3613679 to Bijou see Abstract and Figs. 1-8; US 2542479 see Fig. 1 and 4; US 20180214080 see [0067], Fig. 3; US 5377360 see Figs. 1-6; US 20100206323 see Figs. 1A-1B; US 4499741 see Figs. 1-4; US 20040117891; US 20100206323 see [0013]. Several of the additional references recites providing bands with hook and loop fasteners (HAL) to position the band at different tensions based on how much overlap the ends of the band have. Also generally known in the prior art are bands/straps, one example belts, the notches provide a dual purpose in both being part of the attachment mechanism but also indicate how much tension is applied. While not currently applied, merely adding notches as is common with a bands/straps to the various bands with HAL would also be obvious to try and would provide a plurality of indicators on a band as claimed in claim 1; US 3819177 to Spiro recites indicators each inch on one end to determine how much the maximum pressure can be applied see 14 Fig. 2, Col 2:17-20, Examiner notes the Velcro section 13 could be interpreted as the tabs while band 11 represents the elastic band. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        05 January 2022